Citation Nr: 0630754	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  00-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Service connection for bilateral hearing loss.

3.  Entitlement to an increased rating for the service-
connected tinea pedis and tinea cruris, currently evaluated 
as 10 percent disabling. 

(The issue of entitlement to a clothing allowance will the 
subject of a separate decision.)

REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Waco, Texas Regional Office (RO).  

A hearing was held in November 2005 before the undersigned 
Veterans Law Judge sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  In a 
statement received in December 2005, the veteran indicated 
that in late June 1970, his infantry unit was hit with 
mortars and missiles.  In previous stressor statements, he 
reported exposure to mortar and gun fire, but was unable 
previously to specify the time frame of those events that 
would enable verification.  The veteran's service personnel 
records indicate that he was assigned to the "HHL", 2nd 
Brigade, 1st Cavalry (AM), during the tour in Vietnam from 
January 1970 to January 1971.  This claimed stressor has not 
been verified by the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The VA outpatient treatment records 
do show complaints of PTSD symptoms and a diagnosis of PTSD 
in April 2003.  Service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  The RO should attempt to verify the claimed 
stressor and, if verified, afford the veteran a VA 
examination to determine whether any corroborated in-service 
event is sufficient to support a diagnosis of PTSD.

The veteran claims that his bilateral hearing loss is due to 
noise exposure in service.  The record includes Department of 
Labor records.  A September 2002 Decision and Order of the 
Employees' Compensation Appeals Board indicates that in 
February 2002, the Office of Workers' Compensation Programs 
determined that the veteran sustained an employment related 
binaural hearing loss and granted compensation benefits.  
Those records include a Otologic Evaluation report which 
noted that a February 1979 hearing test was reviewed and 
showed relatively normal hearing.  It was indicated that 
hearing test results in July 2001 showed significant 
deterioration since the February 1979 test.  The claims file 
does not include the complete Department of Labor records, 
including the February 1979 test results and the initial 
decision awarding benefits.  Those records must be obtained.  
Thereafter, the veteran should be afforded a VA examination 
for the purpose of determining the etiology of the claimed 
bilateral hearing loss.  See 38 C.F.R. § 3.159(c) (2006).  

With regard to the claim for an increased rating for the 
service-connected tinea pedis and tinea cruris, on VA 
examination in January 2003, the examiner noted that no 
medical service records were made available for review.  It 
was indicated that the only records available for review were 
some reports from the Fort Worth outpatient VA clinic dated in 
April 2001 and May 2002.  The March 2005 VA examination report 
shows that the examiner indicated that the claims file was not 
available for review.  It is noted that the RO's examination 
request specifically indicated that the claims file must be 
made available for review by the examiner.  Fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
should be afforded an additional VA examination regarding the 
skin condition.

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
and an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, the 
veteran should be furnished proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:


1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate the claims, as well an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  All up-to-date records for any of the 
disabilities at issue, which are not yet 
part of the record, should be obtained 
from VA or private medical care 
providers.  In this regard, the veteran 
should be asked to identify any pertinent 
records of treatment or evaluation not 
previously brought to the attention of 
VA, so that these records can be 
obtained.  

3.  The RO should obtain from the United 
States Department of Labor, including, as 
appropriate, the Office of Workers' 
Compensation Program and the Employees' 
Compensation Appeals Board, copies of the 
decision granting benefits regarding 
hearing loss and all associated medical 
records regarding the reported receipt of 
benefits.  

4.  The RO should contact JSRRC and 
request verification of the claimed 
stressors as provided by the veteran.  
The RO should detail the stressors 
claimed by the veteran, in particular the 
claimed mortar and missile attack in late 
June 1970, and request that the JSRRC 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  

5.  If and only if evidence corroborating 
the occurrence of (a) specifically 
claimed in-service stressful 
experience(s) is received should the RO 
schedule the veteran for a VA psychiatric 
examination.

The veteran's entire claims file must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and comment 
upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

6.  After the above mentioned records 
have been requested or obtained, the 
veteran should also be afforded the 
appropriate VA examination regarding the 
claimed bilateral hearing loss.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should elicit 
from the veteran a thorough history 
pertaining to the disability and all 
occupational or recreational factors, 
during and after service, that might have 
played a role in the development of this 
disorder.  The examiner should state an 
opinion as to whether is it as least as 
likely as not that any currently 
diagnosed bilateral hearing loss is 
related to active service.  In rendering 
the opinion, the examiner should include 
a discussion the service medical records 
and postservice evidence related to the 
claimed disability.  

7.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded for a VA skin 
examination to determine the severity of 
his service-connected tinea cruris and 
tinea pedis.  The claims folder and all 
associated materials must be made 
available to the examiner for review.  
The examiner's report should indicate 
whether the skin disability is manifested 
by exudation or constant itching; 
extensive lesions, or marked 
disfigurement; or ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or that the 
disorder is exceptionally repugnant.  The 
examiner should also indicate what 
percentage of the veteran's body as well 
as exposed areas are affected by this 
condition and the need for any systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs and the length of 
time required for their use (less than 6 
weeks; 6 weeks or more; or constantly) 
during the past 12-month period. The 
presence or absence of scarring should be 
noted and, if present, their size.

8.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


